DETAILED CORRESPONDENCE
Status of the Application
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-6 are pending in the application and are being examined on the merits.
	Applicant's preliminary amendment to the claims, filed on December 10, 2019, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
	Applicant's preliminary amendment to the specification, filed on March 20, 2020, is acknowledged.

Priority
	This application is filed under 35 U.S.C. 371 as a national stage of international application PCT/CN2018/079528, filed on March 20, 2018, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Chinese application no. 201710670248.2, filed on August 8, 2017. A certified copy of the foreign priority document has been filed in this application on December 10, 2019. Should the applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign priority application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement

	
Drawing Figure
According to 37 CFR 1.84(u):
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.
The drawing figure filed on December 10, 2019 is objected to because there is only a single view and it must not be numbered and the term “Figure” must not appear.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Sequence Compliance
The specification is objected to because this application contains sequence disclosures that are encompassed by the definitions for nucleotide sequences set forth in 37 CFR 1.821(a)(1) and (a)(2) at p. 8, bottom.  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825; applicants’ attention is directed to the final rulemaking notice published at 55 FR 18230 (May 1, 1990), and 1114 OG 29 (May 15, 1990).  To be in compliance, applicants should identify nucleotide sequences of at least 10 nucleotides and amino acid sequences of at least 4 amino acids in the specification by a proper sequence identifier, i.e., “SEQ ID NO:” (see MPEP 2422.01). If these sequences have not been listed in the computer readable form and paper copy of the sequence listing, applicant must provide an initial computer readable form (CRF) copy of the “Sequence Listing”, an initial paper copy of the “Sequence 

Claim Objections
	Claims 1-6 are objected to because of the following informalities:
	Claim 1 is objected to in the recitation of “A strain of Pseudomonas aeruginosa with monomethylamine degradability, characterized in that: this strain, named Pseudomonas aeruginosa GDUTAN1, was deposited on May 24, 2017 in the China Center for Type Culture Collection in Wuhan University, Wuhan City, Hubei Province with a deposit number of CCTCC NO.: M 2017283” and in the interest of improving claim form, it is suggested that the claim be re-written as follows: “A strain of Pseudomonas aeruginosa that degrades monomethylamine, wherein the strain is named Pseudomonas aeruginosa GDUTAN1, and wherein the strain was deposited on May 24, 2017 in the China Center for Type Culture Collection (CCTCC) in Wuhan University, Wuhan City, Hubei Province with the CCTCC deposit number M 2017283”.
	Claim 2 is objected to in the recitation of “The Pseudomonas aeruginosa with monomethylamine degradability according to claim 1” and in the interest of improving, it is suggested that the noted phrase be amended to recite “The strain of Pseudomonas aeruginosa of claim 1”. 
Claim 3 is objected to in the recitation of “the Pseudomonas aeruginosa with monomethylamine degradability according to claim 1” and in the interest of improving, it Pseudomonas aeruginosa of claim 1”. 
Claims 4 and 5 are objected to in the recitation of “the Pseudomonas aeruginosa with monomethylamine degradability in environmental remediation according to claim 3” and in the interest of improving, it is suggested that the noted phrase be amended to recite “the strain of Pseudomonas aeruginosa of claim 3”. 
Claim 6 is objected to in the recitation of “the Pseudomonas aeruginosa with monomethylamine degradability in environmental remediation according to claim 4” and in the interest of improving, it is suggested that the noted phrase be amended to recite “the strain of Pseudomonas aeruginosa of claim 4”. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 3-6 are indefinite because attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness. See MPEP 2173.05(q). The applicant may consider an amendment to claims 3-6 to recite an active method step or step(s). 
Claim 5 recites the limitation "the environment”. There is insufficient antecedent basis for this limitation in the claim. Because claim 4 provides antecedent basis for the 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	Claims 1-6 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1 and 2 are drawn to a strain of Pseudomonas aeruginosa with monomethylamine degradability, characterized in that: this strain, named Pseudomonas aeruginosa GDUTAN1, was deposited on May 24, 2017 in the China Center for Type Culture Collection in Wuhan University, Wuhan City, Hubei Province with a deposit number of CCTCC NO.: M 2017283.
Claims 3-6 are drawn to use of the Pseudomonas aeruginosa with monomethylamine degradability according to claim 1 in environmental remediation.
Since the claimed or recited strain of Pseudomonas aeruginosa is essential to the claimed invention, it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public. In this case, the specification does not disclose a repeatable process to obtain the strain of Pseudomonas aeruginosa having CCTCC deposit no. M 2017283 and it is not apparent if the claimed or recited Pseudomonas aeruginosa strain is readily available to the public. Accordingly, it is deemed that a deposit of this bacterium should have been made in accordance with 37 CFR 1.801-1.809 and the enablement requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the Pseudomonas aeruginosa strain.  
	If the strain has been deposited under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction or condition released to the public upon the issuance of the patent, would satisfy the deposit requirement made herein.
	If the strain has been deposited, but not under the terms of the Budapest treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, applicants may provide assurance or compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number, showing that:
	1. during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
	2. all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
	3. the deposit will be maintained in a public repository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Applicant’s attention is directed to the "Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products”, released on December 16, 2014.
Claim Interpretation: Claim 1 is drawn to a strain of Pseudomonas aeruginosa with monomethylamine degradability, characterized in that: this strain, named Pseudomonas aeruginosa GDUTAN1, was deposited on May 24, 2017 in the China Center for Type Culture Collection in Wuhan University, Wuhan City, Hubei Province with a deposit number of CCTCC NO.: M 2017283.
Claim 2 is drawn to the Pseudomonas aeruginosa with monomethylamine degradability according to claim 1, characterized in that: the 16S rDNA sequence of the Pseudomonas aeruginosa GDUTAN1 is set forth in SEQ ID NO: 1.
According to the specification, “[t]he Pseudomonas aeruginosa GDUTAN1 of the present example was isolated and screened from leachate of a landfill in Guangzhou City, Guangdong Province” (p. 6, top). Thus, given a broadest reasonable interpretation, Pseudomonas aeruginosa bacterium. 
Patent Eligibility Analysis Step 1: Claims 1 and 2 are drawn to a composition of matter, which is a statutory category of invention.
Patent Eligibility Analysis Step 2A Prong 1: The claims recite a naturally occurring product, which is a law of nature or natural phenomena (natural product). The natural product does not have markedly different characteristics from what occurs in nature, and is considered to be a “product of nature” exception. Accordingly, the product of claims 1 and 2 is directed to a judicial exception. 
Patent Eligibility Analysis Step 2A Prong 2: There are no additional elements recited in the claims beyond the judicial exception. 
Patent Eligibility Analysis Step 2B: The claims recite only the product of nature without more and do not include any additional elements that could add significantly more to the judicial exception.
As such, the claims do not qualify as eligible subject matter. For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claims 3-6 are rejected under 35 U.S.C. 101 because the claims attempt to recite a process without setting forth any steps involved in the process.  Specifically, the claims recite use of the recited Pseudomonas aeruginosa, however, the recitation of a “use” that does not delineate how the process is carried out is deemed as a deficient 

Citation of Relevant Prior Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Before the effective filing date, strains of Pseudomonas bacteria were known to metabolize monomethylamine (also known in the art as methylamine or aminoethane). For example, the reference of Eady et al. (Biochem. J. 106:245-255, 1968; cited on Form PTO-892) discloses that Pseudomonas AM1 grows on methylamine as a sole carbon and energy source (p. 245, column 1). Also, before the effective filing date, the 16S rDNA of SEQ ID NO: 1 was known in the prior art. See, e.g., EMBL Database Accession Number KJ188250 (November 2014, 2 pages; cited on Form PTO-892), which discloses the nucleotide sequence for the 16S ribosomal RNA gene of Pseudomonas aeruginosa strain N17-1, which is the same as SEQ ID NO: 1 of this application. However, there is no teaching or suggestion in the prior art of record that Pseudomonas aeruginosa has the ability to degrade monomethylamine. Rather, according to the reference of Jahns et al. (FEMS Microbiol. Lett. 72:131-136, 1990; cited on Form PTO-892), Pseudomonas aeruginosa is unable to metabolize methylammonium (the conjugate acid of monomethylamine). As such, one of ordinary skill in the art would have had no reasonable expectation that a strain of Pseudomonas aeruginosa would have the ability to degrade monomethylamine.

Conclusion

Claims 1-6 are pending.
Claims 1-6 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656     


APPENDIX
KJ188250
LOCUS       KJ188250                1341 bp    DNA     linear   BCT 06-NOV-2014
DEFINITION  Pseudomonas aeruginosa strain N17-1 16S ribosomal RNA gene, partial
            sequence.
ACCESSION   KJ188250
VERSION     KJ188250.1
KEYWORDS    .
SOURCE      Pseudomonas aeruginosa
  ORGANISM  Pseudomonas aeruginosa
            Bacteria; Proteobacteria; Gammaproteobacteria; Pseudomonadales;
            Pseudomonadaceae; Pseudomonas.
REFERENCE   1  (bases 1 to 1341)
  AUTHORS   Sangare,L., Zhao,Y., Folly,Y.M., Chang,J., Li,J., Selvaraj,J.N.,
            Xing,F., Zhou,L., Wang,Y. and Liu,Y.
  TITLE     Aflatoxin b1 degradation by a pseudomonas strain
  JOURNAL   Toxins (Basel) 6 (10), 3028-3040 (2014)
   PUBMED   25341538
  REMARK    Publication Status: Online-Only
REFERENCE   2  (bases 1 to 1341)
  AUTHORS   Liu,Y. and Zhao,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (23-JAN-2014) Institute of Agro-Products Processing
            Science and Technology, Chinese Academy of Agricultural Sciences, 2
            West Yuanmingyuan Road, Beijing, Beijing 100193, China
FEATURES             Location/Qualifiers
     source          1..1341
                     /organism="Pseudomonas aeruginosa"
                     /mol_type="genomic DNA"
                     /strain="N17-1"
                     /isolation_source="soil"
                     /db_xref="taxon:287"
                     /country="China"
     rRNA            <1..>1341
                     /product="16S ribosomal RNA"

  Query Match             100.0%;  Score 1331;  DB 144;  Length 1341;
  Best Local Similarity   100.0%;  
  Matches 1331;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTCAGCGGCGGACGGGTGAGTAATGCCTAGGAATCTGCCTGGTAGTGGGGGATAACGTC 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          3 ATTCAGCGGCGGACGGGTGAGTAATGCCTAGGAATCTGCCTGGTAGTGGGGGATAACGTC 62

Qy         61 CGGAAACGGGCGCTAATACCGCATACGTCCTGAGGGAGAAAGTGGGGGATCTTCGGACCT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         63 CGGAAACGGGCGCTAATACCGCATACGTCCTGAGGGAGAAAGTGGGGGATCTTCGGACCT 122

Qy        121 CACGCTATCAGATGAGCCTAGGTCGGATTAGCTAGTTGGTGGGGTAAAGGCCTACCAAGG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        123 CACGCTATCAGATGAGCCTAGGTCGGATTAGCTAGTTGGTGGGGTAAAGGCCTACCAAGG 182

Qy        181 CGACGATCCGTAACTGGTCTGAGAGGATGATCAGTCACACTGGAACTGAGACACGGTCCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        183 CGACGATCCGTAACTGGTCTGAGAGGATGATCAGTCACACTGGAACTGAGACACGGTCCA 242

Qy        241 GACTCCTACGGGAGGCAGCAGTGGGGAATATTGGACAATGGGCGAAAGCCTGATCCAGCC 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        243 GACTCCTACGGGAGGCAGCAGTGGGGAATATTGGACAATGGGCGAAAGCCTGATCCAGCC 302

Qy        301 ATGCCGCGTGTGTGAAGAAGGTCTTCGGATTGTAAAGCACTTTAAGTTGGGAGGAAGGGC 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        303 ATGCCGCGTGTGTGAAGAAGGTCTTCGGATTGTAAAGCACTTTAAGTTGGGAGGAAGGGC 362

Qy        361 AGTAAGTTAATACCTTGCTGTTTTGACGTTACCAACAGAATAAGCACCGGCTAACTTCGT 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        363 AGTAAGTTAATACCTTGCTGTTTTGACGTTACCAACAGAATAAGCACCGGCTAACTTCGT 422

Qy        421 GCCAGCAGCCGCGGTAATACGAAGGGTGCAAGCGTTAATCGGAATTACTGGGCGTAAAGC 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        481 GCGCGTAGGTGGTTCAGCAAGTTGGATGTGAAATCCCCGGGCTCAACCTGGGAACTGCAT 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        483 GCGCGTAGGTGGTTCAGCAAGTTGGATGTGAAATCCCCGGGCTCAACCTGGGAACTGCAT 542

Qy        541 CCAAAACTACTGAGCTAGAGTACGGTAGAGGGTGGTGGAATTTCCTGTGTAGCGGTGAAA 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        543 CCAAAACTACTGAGCTAGAGTACGGTAGAGGGTGGTGGAATTTCCTGTGTAGCGGTGAAA 602

Qy        601 TGCGTAGATATAGGAAGGAACACCAGTGGCGAAGGCGACCACCTGGACTGATACTGACAC 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        603 TGCGTAGATATAGGAAGGAACACCAGTGGCGAAGGCGACCACCTGGACTGATACTGACAC 662

Qy        661 TGAGGTGCGAAAGCGTGGGGAGCAAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        663 TGAGGTGCGAAAGCGTGGGGAGCAAACAGGATTAGATACCCTGGTAGTCCACGCCGTAAA 722

Qy        721 CGATGTCGACTAGCCGTTGGGATCCTTGAGATCTTAGTGGCGCAGCTAACGCGATAAGTC 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        723 CGATGTCGACTAGCCGTTGGGATCCTTGAGATCTTAGTGGCGCAGCTAACGCGATAAGTC 782

Qy        781 GACCGCCTGGGGAGTACGGCCGCAAGGTTAAAACTCAAATGAATTGACGGGGGCCCGCAC 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        783 GACCGCCTGGGGAGTACGGCCGCAAGGTTAAAACTCAAATGAATTGACGGGGGCCCGCAC 842

Qy        841 AAGCGGTGGAGCATGTGGTTTAATTCGAAGCAACGCGAAGAACCTTACCTGGCCTTGACA 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        843 AAGCGGTGGAGCATGTGGTTTAATTCGAAGCAACGCGAAGAACCTTACCTGGCCTTGACA 902

Qy        901 TGCTGAGAACTTTCCAGAGATGGATTGGTGCCTTCGGGAACTCAGACACAGGTGCTGCAT 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        903 TGCTGAGAACTTTCCAGAGATGGATTGGTGCCTTCGGGAACTCAGACACAGGTGCTGCAT 962

Qy        961 GGCTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGTAACGAGCGCAACCCTT 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        963 GGCTGTCGTCAGCTCGTGTCGTGAGATGTTGGGTTAAGTCCCGTAACGAGCGCAACCCTT 1022

Qy       1021 GTCCTTAGTTACCAGCACCTCGGGTGGGCACTCTAAGGAGACTGCCGGTGACAAACCGGA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1023 GTCCTTAGTTACCAGCACCTCGGGTGGGCACTCTAAGGAGACTGCCGGTGACAAACCGGA 1082

Qy       1081 GGAAGGTGGGGATGACGTCAAGTCATCATGGCCCTTACGGCCAGGGCTACACACGTGCTA 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1083 GGAAGGTGGGGATGACGTCAAGTCATCATGGCCCTTACGGCCAGGGCTACACACGTGCTA 1142

Qy       1141 CAATGGTCGGTACAAAGGGTTGCCAAGCCGCGAGGTGGAGCTAATCCCATAAAACCGATC 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1143 CAATGGTCGGTACAAAGGGTTGCCAAGCCGCGAGGTGGAGCTAATCCCATAAAACCGATC 1202

Qy       1201 GTAGTCCGGATCGCAGTCTGCAACTCGACTGCGTGAAGTCGGAATCGCTAGTAATCGTGA 1260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1203 GTAGTCCGGATCGCAGTCTGCAACTCGACTGCGTGAAGTCGGAATCGCTAGTAATCGTGA 1262

Qy       1261 ATCAGAATGTCACGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACACCATGG 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1263 ATCAGAATGTCACGGTGAATACGTTCCCGGGCCTTGTACACACCGCCCGTCACACCATGG 1322

Qy       1321 GAGTGGGTTGC 1331
              |||||||||||
Db       1323 GAGTGGGTTGC 1333